Citation Nr: 9913338	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-40 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
February 1983.
This case was previously before the Board of Veterans' 
Appeals (Board) in August 1997 at which time it was remanded, 
in pertinent part, to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, for further 
development with regard to the veteran's left shoulder 
disability.  The veteran has since relocated to South 
Carolina.

A review of the record shows that by rating decision in 
February 1999, the veteran was denied entitlement to a total 
rating based on individual unemployability by reason of the 
severity of his service-connected disabilities.  By a 
communication dated that month, he was informed that the 
claim for this matter had been denied.  A notice of 
disagreement with this determination has not been received.  
In the certification of appeal (VA Form 8) someone wrote in 
the letters "IU," apparently referring to the veteran's claim 
for a total rating based on unemployability.  The matter was 
also discussed by the veteran's accredited representative in 
his April 1999 informal hearing presentation.  However, there 
is no jurisdiction conferring notice of disagreement as to 
the claim.  Shockley v. West, 11 Vet. App. 208 (1998) (the 
Board does not have jurisdiction over an issue unless there 
is a jurisdiction conferring notice of disagreement); see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998).  


REMAND

The veteran was provided a VA examination in April 1998 in 
order to assess the disability imposed by the left shoulder 
disability.  The report of that examination does not, 
however, fully document the functional limitations imposed by 
the disorder, as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995) (the evaluation of a musculoskeletal disorder requires 
consideration of all of the functional limitations imposed by 
the disorder).  The veteran's accredited representative has 
pointed this out and has asked for a remand in order that the 
functional limitations might be addressed by the examiner.

Upon review of the examination report, the Board finds that 
it is unresponsive to most of the directives contained in the 
August 1997 remand and, therefore, inadequate for rating 
purposes.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the examiner did not address whether and to 
what extent the veteran's reported symptoms associated with 
his left shoulder disabilities affected his employment and 
daily activities.  The examiner did not address whether and 
to what extent there was functional impairment due to pain or 
weakness.  In effect, the examiner did not prepare a 
comprehensive report representing consideration of the 
various factors set forth in 38 C.F.R. §§ 4.40 and 4.45 
(1998).

VA regulations provide that where "diagnosis is not supported 
by the findings in the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Also, where the Board makes a decision based 
on an examination report which does not contain sufficient 
detail, remand is required (for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination.  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

To ensure that VA has met its duty to assist the claimant in 
developing facts pertinent to his claim, and to ensure 
compliance with due process requirements, the Board believes 
that further development is in order and the case is REMANDED 
to the RO for the following:

1.  The RO should request that the 
veteran supply the names, dates, and 
places of any individual treatment 
facilities, VA or non-VA, inpatient or 
outpatient, which have treated him for 
his left shoulder disability since 1997.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file legible copies of any records 
that have not already been secured.

2.  The RO should refer the file for 
review to the physician who conducted the 
April 6, 1998, rating examination at the 
VA Medical Center, Columbia, South 
Carolina.  (If this physician is 
unavailable, the file should be referred 
to another physician with appropriate 
expertise.)  The examiner should be 
provided with a copy of this REMAND and 
be asked to elaborate as to what, if any, 
left shoulder disability is present, to 
include swelling, instability, effusion, 
and so forth.  If the examiner determines 
that a clinical examination of the 
veteran is necessary to fully address the 
concerns outlined in this REMAND, such an 
examination and all concomitant testing 
should be scheduled.  The examiner should 
also specifically address the following 
questions:

(a)  On physical examination is 
there any limitation of motion of 
the left shoulder?  If so, what is 
the extent of motion restriction, 
with an explanation as to what is 
the normal range of motion.

(b)  Is there any pain on use, or 
are there any functional limitations 
caused by the left shoulder 
disability?  Also, in responding to 
these questions, the examiner must 
address the following:

(1)  Does the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
the manifestations and on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the manifestations 
cannot be quantified, the examiner 
should so indicate.

(2)  With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether the pain is visibly 
manifested on movement of the left 
shoulder, and the presence or 
absence of any objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain.  In addition, the examiner 
must offer an opinion as to whether 
there is adequate pathology present 
to corroborate the veteran's 
subjective complaints.  If the 
examiner is not available or if he 
or she so desires, another 
examination is authorized, with the 
aforementioned questions to be fully 
addressed.

(3)  Following the above, the RO 
should review the examination report 
or the comments made by the April 
1998 examiner and ensure that all 
requested information has been 
provided.  If not, the report should 
be returned to the examiner for 
corrective action.  Thereafter, the 
case should be reviewed by the RO.  
The review should be conducted in 
accordance with the provisions 
specified in 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 
DeLuca v. Brown, and VAOPGCPREC 
23-97, if appropriate.  
Consideration should be given as to 
whether 38 C.F.R. §§ 4.40 and 4.45 
apply, and if so, whether they 
permit a basis for any change in the 
award of compensation benefits.

Should the veteran be scheduled for 
another examination, he is to be 
advised that failure to report may 
have adverse consequences on his 
claim, as the information requested 
on the examination addresses 
questions of symptomatology that are 
vital to the claim.  38 C.F.R. 
§ 3.655 (1998); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The case should then be returned 
to the Board, if otherwise in order.  The Board intimates no 
opinion as to any final outcome.  The veteran need take no 
action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeals) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


